DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product.” A product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite “acquiring a candidate recipe corresponding to the target food material the candidate recipe, the score indicating a degree to which the candidate recipe is recommended. It is not exactly clear which of the set of candidate recipes the candidate recipe refers to. The dependent claims fail to clarify. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 17 recite limitations that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “module” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over D11 and further in view of D2.2
With regard to claim 1, D1 teaches recipe recommendation method, comprising steps of:
acquiring a freshness of a candidate food material (see abstract: obtaining types and freshness of food materials); classifying the candidate food material as a target food material or an inedible food material based on the freshness of the candidate food material (see abstract, p. 3 step S200: determining target food types); acquiring a candidate recipe corresponding to the target food material to generate a set of candidate recipes (see p. 4 ¶¶  1-4: acquiring candidate recipe corresponding to the identified type of food).
	D1 fail to explicitly teach calculating a score for the candidate recipe, the score indicating a degree to which the candidate recipe is recommended, determining a recommended recipe based on the score of the candidate recipe in the set of candidate recipes, and recommending the recommended recipe. However, D2 teach the missing features. See p. 5 ¶ 1: calculating a similarity score of a recipe with user’s history recipes and determining a recommended recipe based on the similarity and recommending the recipe with similarity exceeding certain threshold. 
	One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of scoring recipes according to user history or user preferences 
With regard to claim 2, D1 teach classifying the candidate food material having a lower freshness but still edible as the target food material. See abstract, p. 3 last ¶: freshness grades. 
With regard to claim 3, D1 teach recognizing a biological category of the candidate food material. See abstract, step s100: determining kind or type of food material. 
With regard to claim 4, D1 teach acquiring a picture of the candidate food material and comparing a feature of the acquired picture of the candidate food material with a feature of a pre-stored food material picture to determine the biological category of the candidate food material. See p. 5 ¶ 7: pattern recognition of picture inherently by comparing with database of stored features. 
With regard to claim 8, D1 teaches determining the score of the candidate recipe corresponding to the candidate food material based on the freshness of the candidate food material (see abstract, p. 3 last ¶, p. 4 ¶¶ 1-3: determining recipe based on the freshness grade). 
With regard to claim 10, D2 teaches updating the score of the candidate recipe based on a matching degree between the candidate recipe and a user’s preference on taste. See p. 5 ¶ 1: calculating a similarity score of a recipe with user’s history recipes, where the history is indicative of user preference on taste. 
With regard to claim 16, D1 teaches determining freshness grade of a food material and notifying a user (see abstract, p. 3 last ¶: determining freshness grade), but fail to explicitly teach notifying user of inedible food material if the inedible food material is present. However, one skilled in the art would have found it obvious to notify the user of when a freshness grade falls below edible level, such as when the food is rotten or spoiled. 
With regard to claim 17, see discussion of claim 1. 
With regard to claim 19-20, see discussion of claim 1. 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over D13 and further in view of D24 and further in view of Johnston.5  
With regard to claim 5, D1 and D2 fail to explicitly teach inputting the feature of the acquired picture of the candidate food material into a learning model corresponding to the biological category of the candidate food material, and comparing the feature of the acquired picture of the candidate food 30 material with the feature of the pre-stored food material picture in the learning model, 31 to obtain a first freshness level of the candidate food material; and determining the freshness of the candidate food material based on the first freshness level; wherein the learning model is obtained by learning from a plurality of sample 5 pictures of the candidate food material that are labeled with the first freshness level. However, Johnston teach the missing features.
Johnston teaches inputting the feature of the acquired picture of the candidate food material into a learning model corresponding to the biological category of the candidate food material, and comparing the feature of the acquired picture of the candidate food 30 material with the feature of the pre-stored food material picture in the learning model, 31 to obtain a first freshness level of the candidate food material (see ¶ 27: training images of spoiled or molded food etc. used to train a machine learning algorithm to detect quality of food item, inherently compares features of input image to pre-stored features of training images); and determining the freshness of the candidate food material based on the first freshness level and wherein the learning model is obtained by learning from a plurality of sample 5 pictures of the candidate food material that are labeled with the first freshness level. (see ¶ 27: training images of spoiled or molded food etc. used to train a machine learning algorithm to detect quality of food item).
	One skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of using machine learning algorithms to classify quality or freshness . 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D16 and further in view of D27 and further in view of Gowen et al.8 
With regard to claim 6, D1 and D2 fail to explicitly teach determining an infrared thermal energy on the candidate food material; determining a second freshness level corresponding to the infrared thermal energy on the candidate food material based on a positive relationship between the infrared thermal energy and the second freshness level of the candidate food material; and determining the freshness of the candidate food material based on the second freshness level. However, Gowen et al. teach the missing features. See abstract, fig. 1: determining thermal energy emitted by food item using thermal sensor and determining the freshness or quality of food material.
One skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of using thermal sensors for determining the quality or freshness of food item as taught by Gowen et al. into the configuration of D1 and D2 yielding predictable results. The motivation would have been to non-destructively determine quality or freshness of food item. 
With regard to claim 18, see discussion of claim 1 and 6. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D19 and further in view of D210 and further in view of Feller et al.11
With regard to claim 9, D1 and D2 fail to explicitly teach determining a popularity of the candidate recipe and updating the score of the candidate recipe based on the popularity. However, See col 3 lines 15-25, 50-60: updating recipe score based on popularity. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of factoring popularity of recipe prior to recommending the recipe to a user as taught by Feller et al. into the configuration of D1 and D2 yielding predictable and enhanced results. 

Claims 7, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine Translation of CN106327098.
        2 Machine Translation of CN106288634. 
        3 Machine Translation of CN106327098.
        4 Machine Translation of CN106288634. 
        5 US Publication No. 2017/0262973.
        6 Machine Translation of CN106327098.
        7 Machine Translation of CN106288634. 
        8 Gowen, A. A., et al. "Applications of thermal imaging in food quality and safety assessment." Trends in food science & technology 21.4 (2010): 190-200.
        9 Machine Translation of CN106327098.
        10 Machine Translation of CN106288634. 
        11 US Patent No. 9,483,547.